Name: 2002/845/CFSP: Council Decision of 30 September 2002 concerning the conclusion of the Agreement between the European Union and Bosnia and Herzegovina (BiH) on the activities of the European Union Police Mission (EUPM) in BiH
 Type: Decision
 Subject Matter: European construction;  Europe;  politics and public safety;  EU institutions and European civil service
 Date Published: 2002-10-29

 Avis juridique important|32002D08452002/845/CFSP: Council Decision of 30 September 2002 concerning the conclusion of the Agreement between the European Union and Bosnia and Herzegovina (BiH) on the activities of the European Union Police Mission (EUPM) in BiH Official Journal L 293 , 29/10/2002 P. 0001 - 0001Council Decisionof 30 September 2002concerning the conclusion of the Agreement between the European Union and Bosnia and Herzegovina (BiH) on the activities of the European Union Police Mission (EUPM) in BiH(2002/845/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 24 thereof,Having regard to the recommendation from the Presidency,Whereas:(1) On 11 March 2002, the Council adopted Joint Action 2002/210/CFSP on the European Union Police Mission(1).(2) Article 11 of that Joint Action provides that the status of the EUPM staff in BiH, including where appropriate the privileges, immunities and further guarantees necessary for the completion and smooth functioning of the EUPM shall be agreed in accordance with the procedure laid down in Article 24 of the Treaty on European Union.(3) Following the Council Decision of 12 July 2002 authorising the Presidency to open negotiations, the Presidency negotiated an agreement with BiH on the activities of the EUPM.(4) That agreement should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement between the European Union and Bosnia and Herzegovina (BiH) on the activities of the European Union Police Mission (EUPM) in BiH is hereby approved on behalf of the European Union.The text of the agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person(s) empowered to sign the agreement in order to bind the European Union.Article 3This Decision shall be published in the Official Journal.Article 4This Decision shall take effect on the day of its publication.Done at Brussels, 30 September 2002.For the CouncilThe PresidentP. S. MÃ ¸ller(1) OJ L 70, 13.3.2002, p. 1.